DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to Applicant’s response and arguments dated 03/14/2022.
Status of Claims
Claims 1-6 are pending.
Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
With respect to 35 USC § 101 
This application is directed to a method for forecasting demand for a service provided by a mobile vehicle. The method comprises a classification step of classifying a plurality of unit regions included in a first area into a plurality of categories, respectively, by using a first classification model; a first building step of building a first demand forecasting model by determining a first set of parameters to be applied to each of the plurality of categories based on the classified categories and track record data in the first area; a second building step of building a second classification  model  by  using  classification  criteria possessed by the first classification model, and building a second demand forecasting model by using the first set of parameters; and a forecasting step of performing demand forecasting  in  a   second  area  by  using   the  second classification model and the second demand forecasting model.
Independent claims 1 and 6 include limitations for “a classification step of classifying a plurality of unit regions included in a first area into a plurality of categories, respectively, by using a first classification model performing clustering, the first area being an area in which the service has been provided; a first building step of building a first demand forecasting model, the first demand forecasting model being a machine learning model, by determining a first set of parameters to be applied to each of the plurality of categories based on training data comprising the classified categories and track record data comprising a track record of having provided the service in the first area; a second building step of building a second classification model, the second classification model being a machine learning model, by using classification criteria possessed by the first classification model, and building a second demand forecasting model by using the first set of parameters; and a forecasting step of performing demand forecasting in a second area by using the second classification model and the second demand forecasting model, the second area being an area in which the service has not been provide”. Wherein, building a second classification model, the second classification model being a machine learning model, by using classification criteria possessed by the first classification model, and building a second demand forecasting model by using the first set of parameters is using results from the first model into the second model in order to refine the prediction process.
These limitations when viewed as a whole in view of the claim  are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
As a result, the pending claims 1-6 are eligible under 35 USC § 101.
With respect to 35 USC § 103 
With respect to the 35 USC § 103 rejection, Applicant's arguments filed on 03/14/2022 (page 6) were deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims are allowable over the prior art of record.
None of the prior arts of record, taken individually or in any combination, teach, inter alia,
An information processing method which is performed by an information processing apparatus for forecasting demand for a service provided by a mobile vehicle, the method comprising: a classification step of classifying a plurality of unit regions included in a first area into a plurality of categories, respectively, by using a first classification model performing clustering, the first area being an area in which the service has been provided; a first building step of building a first demand forecasting model, the first demand forecasting model being a machine learning model, by determining a first set of parameters to be applied to each of the plurality of categories based on training data comprising the classified categories and track record data comprising a track record of having provided the service in the first area; a second building step of building a second classification model, the second classification model being a machine learning model, by using classification criteria possessed by the first classification model, and building a second demand forecasting model by using the first set of parameters; and a forecasting step of performing demand forecasting in a second area by using the second classification model and the second demand forecasting model, the second area being an area in which the service has not been provided.
The prior art references most closely resembling the Applicant’s claimed invention are Kazuo (JP2019109648) in view of Shibayama et al. (US 20120209658 A1).
Kazua discloses “Prepare a plurality of teacher data consisting of a set of explanatory variables and a first result data, prepare a plurality of first training data consisting of a set of explanatory variables, and use a prediction formula using prediction parameters consisting of a plurality of parameters. Then, the first prediction data is obtained from the first training data, and the prediction parameters are changed so that the error between the first result data and the first prediction data becomes small, and the first prediction is made” wherein a method for predicting demand. Also see paragraph 0001 “The present invention relates to an information processing system for supporting prediction and judgment using data of companies, humans, and social activities” wherein an information processing system is equivalent to the claimed apparatus. 
Further, Kazuo teaches “at least first data and second data are generated from original data in an information processing system generating a prediction result by inputting the original data. A first prediction formula for performing prediction by using the first data has at least one parameter, and a first learning device is provided that adjusts the parameter by using a first prediction result according to the first prediction formula. A second prediction formula for performing prediction by using the second data has at least one parameter” wherein building a second prediction model using second data which is originated from the first data, and Kazuo teaches the second prediction formula has at least one parameter, has a second learner that adjusts the parameter using the second prediction result by the second prediction formula, wherein a second prediction model using second set of data, see Abstract and claim 1.
The system of Kazuo does not specifically teach “a classification step of classifying a plurality of unit regions included in a first area into a plurality of categories, respectively, by using a first classification model”, however,  Shibayama teaches “The area information generation unit 15 generates area information from the general-purpose map information 1. In other words, the area information generation unit 15 extracts, from the map information 1, detailed information on a facility that belongs to "area" and estimates an area type on the basis of, for example, "facility name" included in the extracted detailed information. Then, the area information generation unit 15 associates the estimated area type with the detailed information on the facility and accumulates the associated information in the area information temporary accumulation unit 16 as "area information"” wherein “associates the estimated area type with the detailed information on the facility” is equivalent to classifying areas into area types. See [0044].
The system of Kazuo does not specifically teach “a second building step of building a second classification model by using classification criteria possessed by the first classification model”, however,  Shibayama teaches “The area information generation unit 15 generates area information from the general-purpose map information 1. In other words, the area information generation unit 15 extracts, from the map information 1, detailed information on a facility that belongs to "area" and estimates an area type on the basis of, for example, "facility name" included in the extracted detailed information. Then, the area information generation unit 15 associates the estimated area type with the detailed information on the facility and accumulates the associated information in the area information temporary accumulation unit 16 as "area information"” wherein “associates the estimated area type with the detailed information on the facility” is equivalent to classifying areas into area types. See {0044].
The combination of Kumahara and Saar does not teach a first building step of building a first demand forecasting model, the first demand forecasting model being a machine learning model, by determining a first set of parameters to be applied to each of the plurality of categories based on training data comprising the classified categories and track record data comprising a track record of having provided the service in the first area.
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features a first building step of building a first demand forecasting model, the first demand forecasting model being a machine learning model, by determining a first set of parameters to be applied to each of the plurality of categories based on training data comprising the classified categories and track record data comprising a track record of having provided the service in the first area in the independent claims, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-6 are therefore distinguished from the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Teresa Cristobal “Applying Time-Dependent Attributes to Represent Demand in Road Mass Transit Systems” MDPI, Published online 2018 Feb 20. doi: 10.3390/e20020133, 2018.
The publication  describes Using machine learning techniques—specifically, clustering techniques and decision rules—Mendes-Moreira [10] described a framework that uses automatic vehicle location systems (AVL) data to test whether the established schedule plan fits the conditions in the design of the transport network planned by frequency. Khiari [11] also used clustering techniques based on Gaussian Mixture Models (GMM) to set bus schedule coverage in a context of planning by frequency, using AVL and APC data. Although these two studies made use of clustering techniques, the techniques that they employed were different, as were the data used (location and passenger counting).
2) Shuo Lei, “Forecasting car rental demand based temporal and spatial travel patterns” | IEEE Conference Publication, 2017.
The publication discloses , understanding the variation of individual mobility is important for policy makers to perform “what if’ analysis of the rental demand of alternative development scenarios and land use controls, and develop regional growth strategies towards a more sustainable future. Because carsharing is a new emerging rental car mode and is now facing opportunity to meet the mobility demand of the increasing members and to establish new car rental business. For rental car companies, they don't know where to build their next rental stations. Furthermore, finding rental demand in the city has an important guiding significance for the government to make the policy for development of carsharing. As the convenience and cost-efficiency of carsharing rental, people who rent the car may be more likely to adopt the carsharing rental model, but how to know the demand of the vehicle is unclear.
3) Jintao Ke, “Hexagon-Based Convolutional Neural Network for Supply-Demand Forecasting of Ride-Sourcing Services” IEEE TRANSACTIONS ON INTELLIGENT TRANSPORTATION SYSTEMS, VOL. 20, NO. 11, NOVEMBER 2018.
The publication discloses To incorporate spatio-temporal forecasting and hexagon based systems, this paper proposes three versions of hexagon based convolutional neural networks (H-CNN) and implements them in predicting the supply-demand gap of ride-sourcing services. In addition, we combine the local map-to-map prediction and a hexagon-based ensemble mechanism to strengthen the predictive performance. By well capturing the local spatial characteristics of both real-time and historical features (e.g., the number of requests, total vacant hours of the ride-sourcing cars, weather states, and traffic conditions), the proposed models significantly outperform benchmark algorithms, including XG Boost and multi-layer perception, based on a real-world ride-sourcing dataset.
4) JHA et al. (US 20190227847 A1) discloses train a set of forecasting models based on the resource utilization data associated with a portion of the period. Instructions 710 may be executed by processor 702 to predict the resource utilization of each of the plurality of containers for a remaining portion of the period using the set of trained forecasting models. Instructions 712 may be executed by processor 702 to compare the predicted resource utilization with the collected resource utilization data for the remaining portion of the period.
5) Kandori Masakichi (JP 2014176150 A) discloses, a demand prediction unit 41 for predicting demand power on the basis of power consumption acquired by power consumption acquisition means 10, 21; a setting value calculation unit 42 for calculating a prescribed ratio for target demand power as a setting value; an area information storage unit 45 for storing area information for classifying facility equipment into a plurality of groups; an operation control unit 43 for controlling operation while selecting a specific group from the groups stored in the area information storage unit when it is determined that the predicted demand power exceeds the setting value; an output unit 44 for outputting a control signal for control to facility equipment in the group selected by the operation control unit; and a control area storage unit 46 for storing a group which is being controlled by the output unit and a group whose control is completed.
6) Shibayama (US 20120209658 A1) discloses  facilities are broadly classified into "building" and "area". "Building" is, for example, "housing", "collective housing", "firm", or "supermarket", which means only buildings as facilities. As a matter of course, types of facilities that belong to "building" are not limited to the above. "Area" is, for example, "farm", "theme park", "tourist spot and resort", or "bathing beach", which means not only buildings but also sites as facilities. As a matter of course, types of facilities that belong to "area".
7) Shan et al. (US 20090024407 A1) relates to a second forecasting model is built based on a second data collection having intervals aggregated from intervals of the first data collection, wherein the second forecasting model is at a different aggregation level than the first forecasting model. At least one metric is computed by performing at least one test based on at least one of the first and second data collections to indicate which of the first and second forecasting models has a better forecast quality.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623